Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 29, 2020                                                                    Bridget M. McCormack,
                                                                                                    Chief Justice

  158764                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  In re CHRISTOPHER ROSS, JR., Minor                                                    Richard H. Bernstein
  _________________________________________                                             Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                          SC: 158764
                                                             COA: 331096
                                                             Oakland CC Family Div:
  CHRISTOPHER ROSS, JR.,                                        2014-826056-DL
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 21, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order addressing: (1) whether appeals from
  juvenile adjudications for criminal offenses are governed by the time limits for civil cases
  or by the time limits for criminal cases, see MCR 7.305(C)(2); (2) whether the standard
  for granting a new trial in a juvenile delinquency case is the same as the standard for
  granting a new trial in a criminal case, compare MCR 3.992(A) with MCR 6.431(B); (3)
  whether juveniles who claim a deprivation of their due process right to counsel must
  satisfy the two-part test set forth in Strickland v Washington, 466 US 668, 687 (1984);
  and (4) whether the Court of Appeals erred in reversing the trial court’s decision to grant
  the respondent a new trial based on evidence that trial counsel did not obtain or present.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
                                                                                                               2

within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

        The Appellate Practice Section of the State Bar of Michigan, the Criminal Defense
Attorneys of Michigan, the Prosecuting Attorneys Association of Michigan, the Juvenile
Law Center, and the University of Michigan Law School Juvenile Justice Clinic are
invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 29, 2020
       t0122
                                                                             Clerk